4 Case 2:19-cv-01089-MPK PSee/MiG 08/28/19 Page 1 of 5 Fee Patcl

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Name and address of Plaintiff: _ BF
Trent Tompkins \9 [0

55 Thompson Road

Mercer, PA 16137

 

 

v.

Full name, title, and business address
of each defendant in this action:
7, PrimeCare-Medical Inc.

“3940 Locust Lane ~ AUG 9.8 2019
Harrisburgh, PA 17109

 

 

CLERK U.S. DISTRICT COURT

2Erna Craig (both capacities) WEST. DIST. OF PENNSYLVANIA

55 Thompson Road

Mercer, PA 16137
Use additional sheets, if necessary
Number each defendant.

 

 

Plaintiff brings this action against the above named and identified defendants on the following cause of

 

 

action:

I. Where are you now confined? Mercer CGounty Jail
What sentence are you serving? _unsentenced/pendin °
What court imposed the sentence?) Mercer Count y

I. Previous Lawsuits none

A. Describe any and all lawsuits in which you are a plaintiff which deal with the same facts involved
in this action. (If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

1. Parties to this previous lawsuit

Plaintiffs

 

 

Defendants

 

 

2. Court (if federal court, name the district; if state court, name the county) and docket number

 
Case 2:19-cv-01089-MPK Document1 Filed 08/28/19 Page 2 of 5

Additional Defendants

Three john doe defendants, whose names are unknown to me,
-whom I hope to identify from photos and incident reports
provided in discovery.

Right john doe defendants, of whom I know at least one of
their names. I would like to review incident reports and
other evidence before deciding which staff to sue in personal

capacity.
5.

6.

Case 2:19-cv-01089-MPK Document1 Filed 08/28/19 Page 3 of 5

 

Name of judge to whom case was assigned

 

Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)

 

 

Approximate date of filing lawsuit

 

Approximate date of disposition

 

B. Prior disciplinary proceedings which deal with the same facts

Ii.

involved in this action:

Where?
When?
Result:

 

 

 

What federal law do you claim was violated?. Constitution
Turner v Safely, ist amen. “due process"

Statement of Claim

(State here as briefly as possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. Use as much space as you need. Attach extra sheet if
necessary.)

Date of event: Sept 2017-ongoing (physical abuse till Feb.201¢ )

Place ofevent: Mercer Prison, 55: Thompson Road, Mercer, PA
|

Persons involved--name each person and tell what that person did
to you: INTEND TO AMEND AFTER y OVIDED
PrimeCare Medical Inc. provided improper care, failed to stop

or report abuse, or accommodate. schizophrenia.
Need Discovery to determine culpability based on policies.

Erna Craig personally violated Turner v Safely standard

and denied me books despite several grievances.

As Warden, may: have failed to supervise, train, hire or fire.
staff, been negligent, set flawed or improper policies,

failed to hospitalise me when appropriate, failed to supervise
or follow stated procedure and fostered a "culture of abuse”
DISGOVERY IS NEEDED. THE JATI HAS REFUSED TNCTIDENT REPORTS
NEEDED TO PROPERYLY PROVIDE DETAILS OR OBTAIN COUNSEL.
Case 2:19-cv-01089-MPK Document1 Filed 08/28/19 Page 4 of 5

John Doe defendants (all prison staff) are responsible for
unjustified abuse and use of force, documented in part in

“incident reports" the jail is withholding.
Reports and discovery is vital to determining culpability,

as not all john does may be personally named.

Vv. Did the incident of which you complain occur in an institution or place of custody in this District?
If so, where?
Yes, 55 Thompson Road, Mercer, PA 16137

 

and answer the following questions:

A. Is there a prisoner grievance procedure in this institution?
Yes (Q No ()

B. Did you present the facts relating to your complaint in the state prisoner grievance procedure?
Yes ; No ()

C. Ifyour answer is YES,

1. What steps did you take? £i led numerous grievances, of which the jail

grievance with
prison board via certified mail to obtain records.
2. What was the result? tion taken.

I_was i i "i " differs from
policy in handbook, which still refers to paper forms.
D. If your answer is NO, explain why not:

 

 

E. If there is no prison grievance procedure in the institution, did you complain to prison authorities?
Yes() No()

F. If your answer is YES,

1. What steps did you take?

 

 

2. What was the result?

 

 

VI. ‘Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
cases or statues.

Money damages. TRO and injunctions will be filed as seperate
fotions.

 

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.
Case 2:19-cv-01089-MPK Document 1 Filed 08/28/19 Page 50f5

 

eo ene, oe,
ane

Auaus 23th, D9 Ce y Dre se,
(Date) ” SO (Signature-of Plaintiff) ~ |
